IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 2632 Disciplinary Docket No. 3
                                            :
SAL GREENMAN                                :   Board File No. C2-19-303
                                            :
                                            :   (Supreme Court of New Jersey, D-77
                                            :   September Term 2018)
                                            :
                                            :   Attorney Registration No. 68340
                                            :
                                            :   (Out of State)


                                         ORDER

PER CURIAM
       AND NOW, this 9th day of September, 2019, having failed to respond to a Notice

and Order directing him to provide reasons against the imposition of reciprocal discipline,

Sal Greenman is disbarred from the practice of law in the Commonwealth of

Pennsylvania. He shall comply with all the provisions of Pa.R.D.E. 217.